Citation Nr: 1601204	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-37 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a left foot disability.

[The issues of  entitlement to an initial rating in excess of 10 percent disabling for right shoulder tendonitis (a right shoulder disability), and entitlement to an initial rating in excess of 10 percent disabling for left shoulder bursitis (a left shoulder disability) are addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 2006 to March 2007, and from February 2008 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied a claim for service connection for "left plantar fasciitis (claimed as a foot condition)."

The Board has recharacterized the issue as stated on the cover page of this decision to interpret the claimed condition as broadly as possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

During his hearing, held in September 2015, the Veteran testified that he did not have any foot problems prior to service, that he began experiencing foot symptoms during basic training, and that he had to buy special boots during his deployment to Iraq.  He further testified that he "couldn't even walk" upon his return home.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014 & Supp. 2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

The Veteran has not yet been afforded an examination, and an etiological opinion has not been obtained.  Under the circumstances, the Veteran should be afforded an examination to determine whether or not he has a left foot disability that is etiologically related to his service.  Id.

The Board notes that the Veteran has two periods of active duty, and that his service treatment records do not contain an entrance examination report for his second period of active duty, nor do they contain a separation examination report for either period of active duty.  If the Veteran has a copy, he should provide it. 

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).




Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for an appropriate examination of his left foot in order to ascertain the nature and etiology of any left foot disability found.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  

The examiner should be advised that the Veteran has two periods of active duty, from October 2006 to March 2007, and from February 2008 to March 2009, and answer the following questions with a full rationale provided for each answer:

a) Is there clear and unmistakable (obvious or manifest, undebatable) medical evidence to demonstrate that the Veteran had a left foot disability prior to his second period of active duty service? 

b) If, and only if, it is determined that there is clear and unmistakable medical evidence to demonstrate that the Veteran had a left foot disability prior to his second period of active duty, is there clear and unmistakable evidence that this disability did not increase in severity beyond its natural progression during the subsequent period of active duty service?  

c) If, and only if, it is determined that there is not clear and unmistakable medical evidence to demonstrate that the Veteran had a left foot disability prior to his second period of active duty, is it at least likely as not (a 50 percent probability or greater) that the Veteran has a left foot disorder that had its onset during either period of active duty, or is otherwise etiologically related to either period of active duty?

d) The term does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

e) "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




